       Case 6:20-cv-01116-JWB-JPO Document 26 Filed 12/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JULIE SINCLAIR, et al.,

                       Plaintiffs,

v.                                                      Case No. 20-1116-JWB

YUNIESKI RODRIGUEZ, et al.,

                       Defendants.


                            AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 25) to amend the scheduling order

filed on July 21, 2020 (ECF No. 13). For good cause shown, the motion is granted and

the scheduling order is amended as follows:

       a.      All discovery shall be commenced or served in time to be completed by July

8, 2021.

       b.      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by February 8, 2021, and from defendant by May

10, 2021. Disclosures and reports by any rebuttal experts are due by June 9, 2021.

       c.      The parties shall complete all Fed. R. Civ. P. 35 physical or mental

examinations by April 26, 2021.

       d.      The final pretrial conference is rescheduled from June 29, 2021, to July 29,

2021, at 11:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,


O:\SCHEDULINGORDERS\20-1116-JWB-ASO-25.DOCX
       Case 6:20-cv-01116-JWB-JPO Document 26 Filed 12/23/20 Page 2 of 2




Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than July 15, 2021, defendant shall submit the parties= proposed

pretrial     order      as      an      attachment    to     an       e-mail   directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

       e.      The deadline for filing all other potentially dispositive motions and motions

challenging the admissibility of expert testimony is August 19, 2021.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated December 23, 2020, at Kansas City, Kansas.


                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                                2
O:\SCHEDULINGORDERS\20-1116-JWB-ASO-25.DOCX
